Exhibit SUBSIDIARIES OF INTERNET BRANDS INC.* Name Jurisdiction of Incorporation Autodata,Inc. Delaware Autodata Solutions,Inc. Delaware CarsDirect Mortgage Services,Inc. Delaware CD1Financial.com, LLC Delaware Internet Media Solutions, Inc. California vBulletin Solutions, Inc. California * Pursuant to Item601(b)(21)(ii)of Regulation S-K, the names of other subsidiaries of Internet Brands, Inc. are omitted because, considered in the aggregate, they would not constitute a significant subsidiary as of the end of the year covered by this report.
